Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered November 4, 2002, convicting him of robbery in the second degree (two counts) and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly refused to charge the jury on the “claim of right” defense since such a defense is only available in a larceny prosecution, not in a robbery prosecution (see Penal Law § 155.15 [1]; People v Reid, 69 NY2d 469, 476 [1987]; People v Thomas, 162 *560AD2d 742, 743 [1990]; People v Scunziano, 140 AD2d 645, 646 [1988]).
The defendant’s contention that the Supreme Court failed to meaningfully respond to the jury’s notes is similarly without merit. Smith, J.P., Adams, Crane and Lifson, JJ., concur.